The defendant was charged with, and convicted of, the offense of violating the Prohibition Law (Code 1923, §§ 4615 to 4800).
We have read the entire evidence and cannot sustain the insistence of defendant's counsel that the defendant was entitled to the affirmative charge. There was some evidence that he had, within the time covered by the indictment, sold whisky to state witness George Connor; this the defendant denied, and this conflict in the evidence made a question of fact for the determination of the jury.
The court's rulings upon the testimony were not error as insisted. The rulings invoked and assigned here as error were upon the cross-examination by defendant's counsel of state witness Connor. It is elementary that the trial court's discretion in this connection usually will not be revised; certainly not so, unless an abuse of such discretion is clearly apparent. No such abuse of the court's discretion appears here, as the rulings complained of undertook to prevent a continuous repetition of the same matters and sought to prevent the going over again and again matters already given in evidence by the witness Connor on cross-examination. This the court had a perfect right to do, and his rulings here complained of meet the approval of this court.
Refused charge 2 was in effect covered by given charge 1.
Refused charge 3 is abstract, as there is no evidence in this record showing, or tending to show, "that the state witness in giving his testimony was actuated by a promise of immunity to him in the prosecution of his case in this court." It is true that defendant's witness Ellis Cross gave testimony tending to show that witness George Denson made some such statement to him after the session of the grand jury which indicted this defendant. But we do not observe that witness George Denson testified for the state on the trial of this case. So far as state witness George Connor appears in this connection, it affirmatively appears that the facts postulated in said charge were not true, and there was no evidence tending to show such facts.
We are unable to discover an error in any of the rulings of the court. The trial court saw and heard the witnesses. The testimony was in direct conflict, and by their verdict the jury adopted as being true that testimony offered by the state. No new matter was presented on motion for a new trial; we are not prepared to put the court in error for overruling the motion.
The judgment appealed from is affirmed.
Affirmed.